DETAILED ACTION
This is a first office action in response to application no. 16/887,706 filed on May 29, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baraniuk et al. (US Patent Application Publication no. 2011/0260036).

Regarding claims 1 and 20, Baraniuk discloses a method and detector for imaging and efficiently digitizing a spatial distribution of photon flux (See Abstract, [0005]), the detector comprising: a plurality .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Application Publication no. 2015/0131776) in view of Baraniuk et al. (US Patent Application Publication no. 2011/0260036).

Regarding claim 1 and 20, Cho discloses a detector for imaging and efficiently digitizing a spatial distribution of photon flux (See Cho [0013] and [0033]), the detector comprising: a plurality of pixel sensors, wherein each sensor is configured to generate an analog electrical signal indicative of a number of photons detected by the sensor during an integration time interval (See Cho [0015], [0021]); a plurality of pixel circuits corresponding to the plurality of pixel sensors (See Cho [0063]), wherein each pixel circuit includes: an analog-to-digital converter (ADC) configured to generate an M-bit raw digital value based at least in part on the analog electrical signal generated by a corresponding pixel sensor (See Cho [0015], [0063] and [0150]); a digital processing unit configured to generate a set of frame data by collecting, from each pixel circuit of the plurality of pixel circuits in the detector (See Cho [0100], [0143], [0150]); and one or more transmitters, configured to transmit the set of frame data from the detector within a time interval corresponding to a frame rate (See Cho [0088], [0145]).
	It is noted that Cho is silent about a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value, and transmitting frame data corresponding to a frame rate.
	However, Baraniuk teaches a digital compression circuit (DCC) configured to generate an N-bit compressed digital value, wherein N is smaller than M, based at least in part on the M-bit raw digital value (See Baraniuk [0021], [0034]), and transmitting frame data corresponding to a frame rate (See Baraniuk [0021] and [0024]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Cho’s imaging detector to .

8.	Claims 2-4, 6, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent Application Publication no. 2015/0131776) in view of Baraniuk et al. (US Patent Application Publication no. 2011/0260036) as applied to claim 1 above, and further in view of Mandal et al. (US Patent Application Publication no. 2018/0055406).

Regarding claim 2 and 4, it is noted that the combination of Cho and Baraniuk is silent a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC, a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values, and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit.
	However, Mandal teaches a range select circuit, configured to identify, from a plurality of non-overlapping ranges of possible M-bit digital values, a range corresponding to the M-bit raw digital value generated by the ADC (See Mandal [0081], [0112] and [0133]), a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values (See Mandal [0094]-[0095], and [0098]), and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit (See [0112], [0116]).


As per claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Cho and Baranuik further teaches N-digital values, and a circuit which includes a combinational logic circuit configured to select N-bit compression digital value from the plurality of N-bit digital values (See Cho [0231], [0127], and [0150]). 

As per claim 10, Cho further teaches wherein the detector is a photon counting detector (See Cho [0013] and [0015]).

As per claim 11, Cho further teaches wherein the detector is a charge-integrating detector (See Cho [0017], and [0195]-[0196]). 



	However, Mandal teaches pixel circuitry to select a gain from a plurality of gains, and an ADC that generates M-bit raw digital values (See Mandal [0121], [0137], [0222]
 and [0236]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Cho and Baraniuk to incorporate the teachings of Mandal to provide the pixel circuitry to select a plurality of ranges.  
The motivation for providing such a modification in the combination of Cho and Baraniuk is to be able to amplify the difference between the reconstructed signal and the signal measured at the electrode.

As per claims 6 and 15, Cho further teaches wherein the DCC includes a digital divider with the divisor input based at least in part on the M-bit raw digital value generated by the ADC (See Cho [0024], [0027], and [0246]).

As per claim 16, the combination of Cho and Baraniuk further teaches wherein the DCC is configured to generate N-bit compressed digital values digital value using a look-up table (See Cho [0063], [0176]).

As per claim 17, the combination of Cho and Baraniuk further teaches wherein the digital processing unit is further configured to generate another set of frame data by collecting, from each pixel circuit of the plurality of pixel circuits in the detector, the raw digital value (See Cho [0104], [0267]).



As per claim 19, the combination of Cho and Baraniuk further teaches the detector wherein the plurality of pixel circuits is implemented on a single application-specific integrated circuit (ASIC) (See Cho [0063]).

9.	Claims 5, 7-9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since the references taken individually or in combination fail to teach or suggest a method and detector for imaging including a mapping circuit, configured to generate a plurality of N-bit digital values corresponding to the plurality of non-overlapping ranges of possible M-bit digital values, and a selection circuit, configured to select, based on the range identified by the range-select circuit, the N-bit compressed digital value from the plurality of N-bit digital values generated by the mapping circuit, wherein the mapping circuit implements a division by a power of two by transferring one or more bits of the M-bit raw digital value generated by the ADC to one of the plurality of N-bit digital values.

Scott et al. (US Patent no. 10,732,301) teaches beam detection and filtering noise.
Guidash et al. (US Patent Application Publication no. 2016/0234447) teaches image sensor with oversampled column output.
Guidash et al. (US Patent no. 9380245) teaches conditional-reset image sensor with analog counter array.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424